Order confirming on the merits a decision of the board of zoning appeals of the town of Hempstead and dismissing a certiorari order unanimously affirmed, with costs. Appeal from order denying motion for reargument dismissed. We are of opinion that the hearing before the board was limited to the propriety of dispensing with the conditions imposed at the time the variance was granted a year prior thereto or of accepting the consents as secured as compliance with such conditions. It was the propriety of granting the building permit by the building inspector upon the filing of the consents which the board reviewed at this hearing, and the discretion of the board in granting a variance had been exercised more than a year before, the time to review that determination having long since expired. (Town Law, § 267.) In making the determination which it did, the board was acting well within its discretion in that the conditions in question had been imposed by it. Present — Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ.